Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Claims 1, 5, 10, 15-17 have been amended.
Claims 11, 13-14 are cancelled.
Claims 1-10, 12, 15-17 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is support in the present specification to recite that the cofactor is a calcium salt or a sulphur compound (paragraph 0010), there is no support to recite that the cofactor is a combination of calcium salt and sulphur compound and no support to recite that any combinations of the claimed sulphur compounds can be used.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the cofactor “is selected from the group consisting of: a calcium salt, a sulphur compound, the sulphur compound comprising cysteine, glutathione, or methionine, and combinations thereof”. The scope of the claim is confusing since it is not clear what is considered part of the Markush group and what “combinations thereof” refers to, i.e. does it refer to the calcium salt and the sulphur compound or to the different sulphur compounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benucci et al. (J. Food Sci. Technol. 53: 1130-1139 (2016), hereinafter R1) in view of JP 51-19899 (hereinafter R2)
Claim 1 is a method for improving quality of a beverage through the use of a cysteine protease and a cofactor (activator). Claim 1 has been amended to recite a method for improving the quality of beverages based on plant musts (i.e. wine). The method comprises adding a cysteine protease and a cofactor (activator) additive to a beverage. The additive range is 1 mg to 10,000 mg per liter of the beverage.
Claims 1, 7- R1 discloses a method for protein stabilization in white wine. (Title)
Claims 2, 3, 4 -R1 teaches of using papain (papaya source) or bromelain (pineapple stem source) in improving wine stability regarding protein precipitation. The method is effective in decreasing both wine hazing potential and total protein amount. (Abstract)
Claims 1-4, 6, 7, 9 - R1 discloses a wine treatment regimen in packed bed reactor. The treated wine is analyzed to determine the hazing potential and the total protein content. (page 1132, left col. Wine treatment in packed-bed reactor)
Claims 8, 9 - R1 discloses kinetic study of native and immobilized bromelain and papain. (Table 2)
Claim 13 - R1 discloses that applying the optimized process conditions and a single pass through the packed-bed reactor significantly reduced the hazing potential in all tested wines, as well as reducing the protein content. (page 1136, left col. par. 2, and Fig 2a and Fig. 2b). Furthermore, R1 discloses that bromelain was always more effective than papain. (page 1136, left col., par. 3)
R1 concludes the results show that enzymatic treatment is effective in reducing turbidity and protein content in wine; while having little effect on wine quality. (page 1138, left col. last par.)
R1 clearly discloses the effect of cysteine proteases such as bromelain and papain on improving wine stability through reducing haze formation and protein content. However, R1 is silent to the use of cofactors (activators) in enzymatic treatment of wine.
Claim 1, 5 - R2 clearly disclose that use of activators such as cysteine improves the activity of cysteine proteases such as bromelain, papain and ficin. (English Abstract).
It is noted that hydrolases such as bromelain, papain or ficin (all cysteine proteases) do not comprise “cofactors” such as those known for e.g. oxidoreductases. In other words, the activators are not essential for the proteolytic activity; but they only increase the efficiency of the enzyme.
Claim 1 is also limited to the use of 1 to 10,000 ppm (w/v) of the cofactor (activator). However, since R2 discloses cysteine improves the activity of cysteine proteases, it is considered a result effective variable, thus its optimization does not require undue experimentation. Moreover, the range recited in claim 1 is a very wide range, therefore, it appears that any concentration of the cofactor would be effective.
Claims 5, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benucci et al. (J. Food Sci. Technol. 53: 1130-1139 (2016) in view of Sundd et al. (Biosci. Biotechnol. Biochem. 62: 1947-1955 (1998), hereinafter R3) OR Kaul et al. (Nahrung/Food 46: 2-6 (2002), hereinafter R4) OR Rowan et al. (US 5,106,621; hereinafter R5)
Disclosure of R1 is hereby incorporated by reference as outlined above.
R1 discloses the use of cysteine proteases in stabilizing wine.  However, R1  is silent to the use activators such as glutathione, or methionine.
Claim 12 - R3 discloses the purification of a plant cysteine protease (Title)
Claims 5, 10, 11 - R3 clearly teaches of effects of thiol-specific activators such as cysteine, mercaptoethanol, DTT, and glutathione. R3 discloses that the activators are necessary for maximum activity under the given conditions. (pages 1948 and 1951, right col. Effects of activators)
R3 sets forth the extraction and purification of the cysteine protease. Therefore, extracting, clarifying, concentrating the enzyme preparation as recited in claim 12 would have been a conventional procedure for protein purification and concentration.
R3 is also silent to the effect of calcium ions on the activity of a cysteine protease.
Claim 5 - R4 discloses the effect of metal ions on structure and activity of papain from Carica papaya. (Tilte)
R4 clearly teaches that papain (a cysteine protease) activity is increased in the presence of calcium and magnesium ions. (Abstract and the whole article).
R5 discloses a protocol for purification of cysteine proteases from pineapple plant. 
Claim 17 – Since R3 and R4 disclose the effect of activators on cysteine proteases, adding the cofactors (activators) during extraction, after extraction, or during centrifugation or grinding and extraction as recited in claim 17 would have been motivated and obvious; absent any evidence to the contrary.
Claims 15, 16 – Since adding chemicals to wine or beer may change the pH of the medium, it would have been obvious to add the chemical at a level so that the pH of the beverage does not change. A pH of 3-4 would have been optimal for wine because that is the natural pH of wine and a pH of 4-6 would have been optimal for beer due to the fact that beer pH is in this range. Furthermore, adjusting the pH of the medium in the range to be optimal for enzymatic reaction would have been a conventional wisdom in the art. 
Therefore, the use of activators other than cysteine, such as glutathione, methionine or calcium to increase the activity of bromelain, papain or other plant cysteine proteases would have been obvious. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in using the activators with the cysteine proteases for reducing the hazing potential of wines.
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicant argues that R1 does not disclose the use of a protease and a cofactor for stabilizing wine, let alone 1-10,000 ppm of the cofactor in the wine.
	a.	Agreed. R1 is silent to the use of a cofactor with the protease. However, the rejection is an obviousness type rejection. The use of a cofactor is motivated/obvious over the teachings of R2.
	2.	Applicant argues that R2 does not disclose the use of a protease and a cofactor in processing a beverage.
	a.	Agreed. However, R2 is a teaching reference that teaches of the effect of a Sulphur containing activator on potentiating a cysteine protease. Moreover, it does not matter where the combination is used. The effect of the protease-cofactor on the protein will be universal, specifically when the cysteine protease is papain, bromelain or ficin. These proteases are presently claimed as cysteine proteases. 
	3.	Applicant argues that claims 10 and 11 are not discloses by R1 or R2 
	a.	Claim 11 has been cancelled. Please see the rejections for claim10 and 12 above. 
	4.	Applicant argues that Sundd (R3) does not disclose the use of bromelain and a Sulphur containing compound such as glutathione.
	a.	Bromelain is a cysteine protease. Its use in stabilizing wine is clearly disclosed by R1. Sundd (R3) discloses the use of other Sulphur containing compounds such as glutathione as activators of cysteine proteases. Therefore, the use of a combination of bromelain (cysteine protease) and glutathione as recited in claim 10 would have been obvious. 
	5.	Applicant argues that Kaul (R4) does not resolve the deficiencies of R1.
	a.	R1 discloses the use of cysteine proteases in stabilizing wine. Kaul (R4) discloses the effect of calcium and magnesium ions as potentiators of a cysteine protease. Therefore, the use of a cysteine protease such as bromelain is clearly disclosed by R1. Therefore, the use of a calcium compound as a potentiator of the cysteine protease as disclosed by Kaul would have been obvious.
	6.	Applicant argues that Rowan (R5) does not resolve the deficiency of R1, because Rowan does not disclose the use of bromelain and glutathione or methionine. 
	a.	Rowan has been cited to disclose a purification process for bromelain from pineapple. The use of Sulphur compounds comprising glutathione, cysteine, DTT, et. is disclosed by other references. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	The specification does not show any unexpected results. Since the use of cysteine proteases and their activators , in stabilizing wine, are clearly disclosed by the cited prior art, the claimed additive and its use in processing wine for prevention of heat induced haze would have been obvious. 

	The following responses to argument were projected in the Final action. They are kept here for future reference.
	1.	Regarding the objection to claims for using “cofactor”, Applicant argues that they can be their own “lexicographer”. 
	a.	In enzymatic reactions, the terms “cofactor” and “activator” are standard terms, thus fixed for their uses. A biochemist does not use “cofactor” and “activator” interchangeably. 
	2.	Applicant argues that R1 discloses wine protein stabilization using immobilized bromelain, but R1 is silent regarding the use of an additive comprising bromelain and a cofactor.
	a.	 Agreed. R1 does not disclose the use of cofactor, however, the rejection is an obviousness rejection and the use of a cofactor (activator) is disclosed by the secondary references. Please see the teachings of R2 and R4.
	3.	Applicant argues that R2 discloses the activating power of cysteine with bromelain, papain (cysteine proteases) when used with wool.
	a.	Agreed. However, wool comprises protein. Furthermore, activation of a cysteine protease by cysteine is a universal phenomenon. Enzyme activation does not depend on the substrate that is being treated. Therefore, R2 offers a problem with which the Applicant is concerned. The word “activator” implies that the efficiency of enzyme is improved in the presence of the activator. Therefore, where the enzyme is used is of no importance. 
	4.	Applicant argues that skilled artisan would have no compelling reason, or importantly any reasonable expectation of success, absent the impermissible benefits of hindsight. 
	a.	Taking advantage of the use of an enzyme activator is within one’s ordinary skill in the art. As the word implies, an “activator” activates an enzyme, in the instant case, the cysteine protease. However, aside from an increased reaction rate, there are no unexpected results, other than hydrolyzing proteins at a higher rate. 
	5.	Applicant argues that the enzyme taught by Sundd (R3) differs from bromelain  by its sequence , but also for example, insofar as its optimum pH is neutral. 
	a.	Sundd has been cited as a teaching reference for disclosing the purification, concentration and stabilization of a cysteine protease as well as the effect of activators such as cysteine and glutathione. 
	b.	Newly introduced ref. (R5) discloses the purification, concentration and use of pineapple enzymes. New ref. is introduced due to amendment to claim 12. 
	6.	Applicant argues that Kaul (R4) discloses metal ions, e.g. calcium on activity of cysteine proteases, but R4 is silent with regard to plant based beverages.
	a.	Kaul (R4) is a secondary ref. disclosing the effect of calcium ion as cysteine protease activator. Instant claim 5 is limited to the use of a calcium salt as a cofactor (activator) of the cysteine protease. Kaul as a teaching ref. does not have to be concerned with any beverages. 
	7.	Applicant argues that the use of a cysteine protease and a cofactor (activator) brings about formation of glucose and amino acids (protein hydrolysis) that are necessary for the nutrition of the yeast needed for the alcoholic fermentation.
	a.	This argument is not commensurate with the scope of claims. Instant claims are directed to the treatment of wine (after complete fermentation) for getting rid of proteins which may cause haze, clouding, protein precipitation, reaction with polyphenolic compounds, etc. Therefore, arguing that a cysteine protease produces amino acids for yeast in the course of fermentation; is irrelevant. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791